Case 1:18-cv-02185-LJL Document 281-4 Filed 04/27/20 Page 1 of 7




                     Exhibit D1
4/14/2020                  Case 1:18-cv-02185-LJL         Document
                                    Search: distance between                281-4
                                                             arlington virginia       Filed 04/27/20
                                                                                and Washington,                 PageUnited
                                                                                                District Of Columbia, 2 ofStates
                                                                                                                            7



 Calculate distance:

 from
      Enter your origin
 to
      Enter your destination
  Search

 Please type your origin and destination and pick one of the options.

 Origin and destination have to be different.



 Distance between cities › Distance from Arlington, VA to Washington, DC




https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…   1/6
4/14/2020               Case 1:18-cv-02185-LJL         Document
                                 Search: distance between                281-4
                                                          arlington virginia       Filed 04/27/20
                                                                             and Washington,                 PageUnited
                                                                                             District Of Columbia, 3 ofStates
                                                                                                                         7
                   Ads by
                   Stop seeing this ad

                    Why this ad?




 Distance from Arlington, VA to
 Washington, DC
 Distance
 10 mi

 Time
 19 minutes

 Gas Cost
 $1 - $1


 Loading Arlington, VA - Washington, DC Route Map




 Report an error
                                                                             Legal
 There are 5.16 mi between Arlington, VA and Washington, DC and there are 10 mi (16.09
 kilometers) by road.

 It would take 19 minutes to go from Arlington, VA to Washington, DC.

 Arlington, VA and Washington, DC are in the same time zone (EDT). Current time in both
 locations is 11:00 am.


     Lowest price Rental cars in Washington, DC
 Small




https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…   2/6
4/14/2020               Case 1:18-cv-02185-LJL         Document
                                 Search: distance between                281-4
                                                          arlington virginia       Filed 04/27/20
                                                                             and Washington,                 PageUnited
                                                                                             District Of Columbia, 4 ofStates
                                                                                                                         7
 From $14

 Intermediate




 From $18

 Full-size




 From $24

 SUVs




 From $28

 Vans




 From $40



 Compare rental car prices in Arlington, VA »




 Gas Consumption and Emissions
 A car with an MPG of 21.6          will need 0.47 gallons of gas to cover the route between Arlington, VA and Washington, DC.

 The estimated cost of gas to go from Arlington, VA to Washington, DC is $0.94.

 During the route, an average car will release 9.16 pounds of CO2 to the atmosphere. Your carbon footprint is 0.91 pounds of CO2 per mile.

    Average US gas price used for calculation is $2.01 per gallon of regular gas. Price last updated on April 14, 2020.
    Read more about our CO2 calculation.




 Best Hotels In or Near Washington, DC
 Do you have where to stay when you arrive to Washington, DC? Check out our hotel recommendations:




https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…    3/6
4/14/2020             Case 1:18-cv-02185-LJL         Document
                               Search: distance between                281-4
                                                        arlington virginia       Filed 04/27/20
                                                                           and Washington,                 PageUnited
                                                                                           District Of Columbia, 5 ofStates
                                                                                                                       7

   뀒   Search Hotels
   Destination/Hotel name:
    Washington, DC

   Check-in

    04/14/2020                        낦

   Check-out

    04/15/2020                        낦



                                       Search

                                                       Powered by




 Weather in Arlington, VA and Washington, DC
 Compare the weather today and the next four days in and :

 Arlington, VA
 Light rain today through Sunday.

  Tue    Wed    Thu    Fri    Sat
  Apr 14 Apr 15 Apr 16 Apr 17 Apr 18


  56° 45° 54° 39° 55° 41° 59° 41° 55° 42°
  68% 86% 4%              93% 99%
  6       7       9       6       6

 Washington, DC

 Light rain today through Sunday.

  Tue    Wed    Thu    Fri    Sat
  Apr 14 Apr 15 Apr 16 Apr 17 Apr 18


  57° 46° 56° 41° 57° 43° 60° 42° 57° 43°
  65% 86% 3%              92% 99%
  7       7       9       6       6



 Distance conversions
https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…   4/6
4/14/2020             Case 1:18-cv-02185-LJL         Document
                               Search: distance between                281-4
                                                        arlington virginia       Filed 04/27/20
                                                                           and Washington,                 PageUnited
                                                                                           District Of Columbia, 6 ofStates
                                                                                                                       7
 Checkout the distance in miles, kilometers and nautical miles between Arlington, VA and Washington, DC in this table:

     Distance type        Miles Kilometers Nautical miles
  Straight line distance 5.16 mi 8.30 km   4.48 nautical mi
  Driving distance       10 mi 16.09 km 8.69 nautical mi

 Road Trip Tips




 Exploring The Great Lake State
 Road Trips to Take in Michigan




 Stops to Make on a Road Trip

 Breaks to Have During a Road Trip




 Top 8 Motorcycle Roads in USA

 List of Best Motorcycle Routes




                                                        Click for Maps and Directions
                                                        Get Live Tra c Updates




       About

https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…   5/6
4/14/2020               Case 1:18-cv-02185-LJL         Document
                                 Search: distance between                281-4
                                                          arlington virginia       Filed 04/27/20
                                                                             and Washington,                 PageUnited
                                                                                             District Of Columbia, 7 ofStates
                                                                                                                         7
       Contact
       Disclaimer
       Privacy policy

 Distance between cities © 2020




https://www.distance-cities.com/search?from=arlington+virginia&to=Washington%2C+District+Of+Columbia%2C+United+States&fromId=&toId=3899&…   6/6
